[Cite as MacDonald v. MacDonald, 2011-Ohio-5389.]


               Court of Appeals of Ohio
                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 96099




                                AMY MACDONALD
                                                          PLAINTIFF-APPELLEE

                                                    vs.

                         JOHN K. MACDONALD, JR.
                                                          DEFENDANT-APPELLANT




                                        JUDGMENT:
                                         AFFIRMED



                                   Civil Appeal from the
                          Cuyahoga County Court of Common Pleas
                               Domestic Relations Division
                                    Case No. D-319286

       BEFORE: S. Gallagher, J., Stewart, P.J., and Cooney, J.

       RELEASED AND JOURNALIZED: October 20, 2011
ATTORNEYS FOR APPELLANT

Joseph G. Stafford
Gregory J. Moore
Stafford & Stafford Co., L.P.A.
55 Erieview Plaza, 5th Floor
Cleveland, OH 44114

ATTORNEYS FOR APPELLEE

Margaret E. Stanard
Cheryl Wiltshire
Stanard & Corsi Co., L.P.A.
1370 Ontario Street
748 Standard Building
Cleveland, OH 44113




SEAN C. GALLAGHER, J.:

      {¶ 1} Appellant John MacDonald, Jr., appeals the final decision of the Cuyahoga

County Court of Common Pleas, Domestic Relations Division, entered on November 10,

2010. For the following reasons, we affirm.

      {¶ 2} Amy MacDonald (“Amy”) and John MacDonald, Jr. (“John”), were married

on October 26, 1992, and had two children together.     Amy filed a divorce action on

December 27, 2007. The minor children, born on June 4, 1997, and August 12, 2001,

were represented by a guardian ad litem, Adam Thurman (“GAL”).

      {¶ 3} The divorce was contentious.      The parties separated on March 31, 2008,

when John was 44 years old and Amy was 45. John graduated from Bowling Green

University in 1989 and was last employed outside the home in 1994. He consulted on
various projects from 1995 through 1998. In 2007, John owned and operated Globalink,

Inc., which provided independent contracting services for Medical Mutual.     The Medical

Mutual contract lasted through 2009.   Globalink maintained one account at Charter One

Bank, into which all the proceeds from John’s contracting work for Medical Mutual were

deposited. The deposits totaled $40,083 and $7,800 for 2008 and 2007, respectively.

John testified that the sole source of deposits into the Charter One account was income

from Globalink. In 2009, 2008, and 2007, John personally claimed gross income of

$37,310, $31,856, and $2,214, respectively. At trial, John testified that he was then

currently beginning to “sell energy” and expected to earn around $50,000 to $70,000

yearly. John filed for Chapter 7 bankruptcy in 2005 and discharged $124,287 in credit

card debt and two mortgages.

      {¶ 4} Amy was employed, since 2006, as a sales manager for a paper company.

Amy has an associate’s degree and earns about $9,432.25 per month, including the

monthly car allowance of $580. In 2010, 2009, and 2008, she received bonuses of

$13,676, $9,924, and $34,883, respectively, received in violation of the trial court’s

temporary restraining order (“TRO”).    Amy used the bonuses, at least in part, to take the

children on vacations, which happened every year.

      {¶ 5} Immediately before Amy filed for divorce, she liquidated her retirement

account.   After taxes and penalties, she received $58,593 and used $55,000 to pay off

marital debt.   She is paying the taxes and any associated penalties through her

bankruptcy case, filed during the pendency of the divorce.
       {¶ 6} Amy was the wage earner for the family, and John stayed home to raise the

two minor children.    The parties disagree as to whether this arrangement was planned or

happened because of John’s inability or lack of desire to find employment.       The marital

home was in foreclosure during the trial.     Amy paid all the marital expenses during the

marriage.     During the divorce, she filed a motion to force John to vacate the marital

residence.    John opposed and refused to leave or pay anything toward the mortgage

obligation.    Amy vacated the marital home in August 2008 and ceased paying the

mortgage.     She rented another place near the marital home and within the same school

district for the children. John lived in the marital home through the date of the trial. In

September 2008, Amy notified John that she would no longer make the mortgage

payments on the marital home.        John took no action with respect to the mortgage,

despite earning some income.      In March 2009, he filed a motion for temporary spousal

support.

       {¶ 7} Amy filed two petitions for a domestic violence civil protection order

against John for an altercation occurring on March 31, 2008. The first petition was

dismissed, as noted in the magistrate’s decision adopted by the trial court, because John’s

objection to the full hearing that occurred two days after the statutory deadline had

technical merit.   The second petition was identical to the original, essentially a “refiling”

based on John’s objection to the original filing. At the full hearing, the court found that

Amy had not met her burden to show by a preponderance of the evidence that John

committed acts of domestic violence as defined by R.C. 3113.31.               There was no
evidence that Amy was injured in the altercation.              The court found that John’s acts of

preventing her from calling the police and grabbing and chasing her, while physical, did

not amount to threats of force against Amy. Amy never alleged that the children were in

danger.

        {¶ 8} The trial court entered the final judgment entry of divorce on November 10,

2010.       The trial court made the following findings of fact and conclusions of law

pertinent to John’s assigned errors: (1) the parties lived beyond their economic means

during their marriage; (2) both parties are guilty of financial misconduct; (3) Amy is to

pay $300 per month in spousal support for five years for her improper handling of her

bonuses in violation of the trial court’s TRO;1 (4) Amy is to pay $700 per month for five

years for spousal support based on the income inequality; (5) all personal property and

remaining marital assets are to be divided equally; (6) the parties are individually

responsible for their own personal debt created during the pendency of the divorce

proceedings; (7) the parties are to have equal parenting time with the children, although

Amy is designated as the residential parent for school purposes; and (8) Amy is to pay

child support in the amount of $510.21 per month if health insurance is provided. John

timely appealed, raising six assignments of error. We will address each in turn.

        1
           We note that although the trial court’s final order awarded John $300 per month for a
period of five years, the trial court also stated in its final entry that John is “entitled to half the net
amount [of the bonuses] or $17,906.50. This amount shall be paid at the rate of $300.00 per year for
five (5) years, as and for spousal support.” (Emphasis added.) This statement appears to be
nothing more than a typographical error when considering the court’s final award of $300 per month
for five years and the fact that $300 per month for five years totals $18,000, or approximately the
amount John was entitled to receive.
       {¶ 9} We review a trial court’s determination in domestic relations cases under an

abuse of discretion standard. Booth v. Booth (1989), 44 Ohio St.3d 142, 144, 541

N.E.2d 1028.     The trial court must have discretion to equitably separate the married

parties based on the facts of circumstances of each case.   Id.   Thus, “the term ‘abuse of

discretion’ connotes more than an error of law or judgment; it implies that the court’s

attitude was unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore (1983),

5 Ohio St.3d 217, 450 N.E.2d 1140.

       {¶ 10} John’s first assignment of error provides as follows:   “The trial court erred

and/or abused its discretion by adopting [Amy’s] amended shared parenting plan, by

ordering equal parenting time, and by designating [Amy] as the residential parent for

school purposes.”     John argues that the court erred by deviating from the GAL’s

proposed shared parenting plan and additionally erred by not adopting John’s proposed

plan. His first assignment of error is without merit.

       {¶ 11} “The allocation of parental rights and responsibilities are set forth in

R.C. 3109.04, and the statute expresses a strong presumption that shared parenting is in

the best interest of the child.   The presumption in favor of shared parenting can be

overcome, however, by evidence showing that shared parenting would not be in the

child’s best interest.”   Kong v. Kong, Cuyahoga App. No. 93120, 2010-Ohio-3180, ¶ 6.

If each parent files a separate plan for shared parenting, the trial court must review the

plans to determine whether either is in the best interest of the children.             R.C.
3109.04(D)(1)(a)(ii).    If neither plan is acceptable, the court may order each parent to

submit revised plans. Id.

       {¶ 12} R.C. 3109.04(F)(1) and (2) set “forth a number of nonexclusive factors to

guide the court’s discretion when deciding whether [the children’s] best interests favor

the adoption of a shared parenting plan.” Kong, 2010-Ohio-3180, ¶ 7. Among the

enumerated factors are the ability of the parents to cooperate and make joint decisions

with respect to the children; the ability of each parent to encourage the sharing of love,

affection, and contact between the children and the other parent; the geographic proximity

of the parents to each other, as related to the practical considerations of shared parenting;

and the recommendation of the GAL.

       {¶ 13} In the current case, the trial court found that neither parent’s shared

parenting plan was in the best interest of the children, in part based on the GAL’s

recommendation that neither party should be the residential parent because that party

would exclude the other from the children’s lives; continuing the parenting-time

arrangement in place during the divorce proceeding would give consistency to the

children and minimize the interaction of the parents, in consideration of their acrimonious

relationship; and since Amy’s salary cannot support two overspending households, John

would have to seek “gainful employment,” thereby limiting his ability to care for the

children full-time.     The court also found that the GAL’s plan promoted too much

interaction between the parents and additionally disrupted the children’s homework time.
       {¶ 14} The trial court ordered the parties to submit revised plans pursuant to R.C.

3109.04(D)(1)(a)(ii).   Amy ultimately submitted a plan in compliance with the trial

court’s request that gave each parent 50 percent of the parenting time and made her the

residential parent solely for purposes of the children’s schooling. John was living in the

marital residence that was the subject of a foreclosure proceeding.     John filed amended

shared parenting plans that were largely similar to the original plan the court rejected;

more specifically, the plans gave John custody of the children 70 percent of the time.

       {¶ 15} John argues that he should have the children a majority of the time because

he was the primary caregiver for the children during the marriage, that Amy continuously

interfered with his and the children’s relationship; and that the trial court failed to

articulate reasons in support of deviating from the GAL’s recommendation.

       {¶ 16} Contrary to John’s specific arguments, the trial court indeed articulated a

reason for deviating from the GAL’s proposed shared parenting plan and in part based its

final decision on the GAL’s recommendation.       We note that the GAL’s recommendation

is just one of many factors to consider pursuant to R.C. 3109.04(F)(1) and (2). In

addition, John ignores the fact that the trial court already found that Amy was not likely to

facilitate court-ordered parenting time and companionship rights, one of the other factors

enumerated in R.C. 3109.04(F).       The court found that neither parent was likely to

facilitate such.

       {¶ 17} In light of the facts that the trial court agreed with John’s position that Amy

was not likely to facilitate parenting time and companionship rights, the trial court did
support its decision to deviate from the GAL’s proposed shared parenting plan, and the

trial court accepted the GAL’s recommendation that neither parent should be the

residential parent except for school purposes, John has not presented reasons in support of

his first assignment of error as required by App.R. 16(A)(7).    Accordingly, we overrule

his first assignment of error.

       {¶ 18} John’s second assignment of error provides as follows: “The trial court

erred and/or abused its discretion by failing [to] issue temporary support orders and/or by

failing to make its support orders retroactive to March 10, 2009; and/or by failing to issue

appropriate effective dates for the payment of support.”

       {¶ 19} Civ.R. 75(N) governs the award of temporary spousal support “[w]hen

requested in the complaint, answer, counterclaim, or by motion served with the pleading.”

 John filed his motion for temporary support over two years after he filed his answer and

counterclaim. Therefore, John’s motion was not filed pursuant Civ.R. 75(N), but rather

pursuant to R.C. 3105.18(B), which provides in pertinent part that “[d]uring the pendency

of any divorce, or legal separation proceeding, the court may award reasonable temporary

spousal support to either party.”    In order to determine whether to grant temporary

support, and the amount and duration, the trial court must consider the factors listed in

R.C. 3105.18(C).    Carreker v. Carreker, Cuyahoga App. No. 93313, 2010-Ohio-3411, ¶

25. “The goal of spousal support is to reach an equitable result. And while there is no

set mathematical formula to reach this goal, the Ohio Supreme Court requires the trial

court to consider all 14 factors of R.C. 3105.18(C) and not base its determination upon
any one of those factors taken in isolation.” (Internal citations and quotations omitted.)

Dunagan v. Dunagan, Cuyahoga App. No. 93678, 2010-Ohio-5232, ¶ 15, citing Kaechele

v. Kaechele (1988), 35 Ohio St.3d 93, 518 N.E.2d 1197, paragraph one of the syllabus.

      {¶ 20} John argues that the court was required to grant his motion for temporary

support, and absent such action, the court was required to make the final spousal support

retroactive to the March 10, 2009 filing of his motion for temporary support. John

claims that he was prejudiced by the court’s failure to grant temporary spousal support or

make the final spousal award retroactive because Amy earned the only income and John

was therefore unable to support himself or his children. Finally, he claims that since

Amy made over $9,000 per month and took the children on vacation, she should have

paid temporary support.

      {¶ 21} The trial court found spousal support for John in the amount of $700 per

month for five years from the date of the final entry was reasonable.   The trial court also

found that in light of Amy’s action in receiving her bonuses in violation of the court’s

TRO, additional spousal support in the amount of $300 per month for five years was

warranted.

      {¶ 22} The trial court expressly considered all factors set forth in R.C. 3105.18(C).

On appeal, John addressed only R.C. 3105.18(C)(1)(b), the relative earning abilities of

the parties.   The trial court cannot consider one factor in isolation.          Dunagan,

2010-Ohio-5232, ¶ 15. Nonetheless, the trial court specifically held that John failed to

provide any underlying documentation to support his request for temporary support and
he did not actually pay the expenses claimed.       The trial court considered the earning

abilities of the parties as one of the several factors to consider in determining the

appropriate amount of spousal support.        Other factors included the fact that John

received a bachelor’s degree and Amy received an associate’s degree (R.C.

3105.18(C)(1)(g)), both parties lived beyond their means (R.C. 3105.18(C)(1)(h)), Amy

was incapable of supporting two households (R.C. 3105.18(C)(1)(n)), the parties’

remaining retirement assets were divided equally (R.C. 3105.18(C)(1)(d)), and both

parties are in good health and capable of working full time (R.C. 3105.18(C)(1)(c)).

       {¶ 23} Accordingly, the trial court did not abuse its discretion based on the facts of

the case in awarding spousal support in the total amount of $1,000 per month for five

years from the date of final judgment. John has not raised any errors with the trial

court’s consideration of the other factors, and we cannot consider one factor in isolation.

Dunagan, 2010-Ohio-5232, ¶ 15. John’s second assignment of error is accordingly

overruled.

       {¶ 24} John’s third assignment of error provides as follows:        “The trial court

erred and/or abused its discretion in its determination of the parties’ incomes and in its

calculation and determination of child support; and in its calculation and determination of

spousal support.” In this assignment of error, John challenges the trial court’s decision

to use the split-parental-rights worksheet rather than the shared-parenting worksheet, to

exclude Amy’s bonuses from the calculation for child and spousal support, and to
attribute $37,183 as John’s income for calculating child and spousal support. His third

assignment of error is overruled.

       Worksheet

       {¶ 25} John’s first argument is that the trial court incorrectly used the

split-parenting worksheet under R.C. 3119.023 instead of the shared-parenting worksheet

under R.C. 3119.022. John is partially correct. A court that issues a shared-parenting

order in accordance with R.C. 3109.04 must order an amount of child support to be paid

under the child support order that is calculated in accordance with the standard child

support schedule and with the R.C. 3119.022 shared-parenting worksheet.                 R.C.

3119.24(A)(1).    The statutory language is mandatory. Pauly v. Pauly (1997), 80 Ohio

St.3d 386, 388, 686 N.E.2d 1108.

       {¶ 26} If, however, the amount determined by the shared-parenting worksheet is

determined to “be unjust or inappropriate to the children or either parent and would not be

in the best interest of the child because of the extraordinary circumstances of the parents,”

the court may deviate from standard guidelines. R.C. 3119.24(A)(1). In considering

whether a deviation is warranted, the trial court must specifically state the amount of the

obligation determined pursuant to the standard guidelines and the facts underlying the

reason for the deviation. R.C. 3119.24(A)(2). R.C. 3119.24(B)(1) through (4) defines

“extraordinary circumstances of the parents,” and includes the following: (1) the amount

of time the children spend with each parent; (2) the ability of each parent to maintain

adequate housing for the children; (3) each parent’s expenses, including child care
expenses, school tuition, medical expenses, dental expenses, and any other expenses the

court considers relevant; and (4) any other circumstances the court considers relevant.

John does not address the deviation aspect of the statute, except to argue that the trial

court did not “articulate how the best interests of the children are served by” the

deviation.

       {¶ 27} In the current case, the court adopted the shared-parenting order and

therefore was required by the statute to use the shared-parenting worksheet before relying

on R.C. 3119.24(A)(1) in deviating from the amount of support indicated by the

worksheet.   See Pauly, 80 Ohio St.3d at 388.        The record indicates the trial court

indeed considered the standard child support guidelines. The trial court discussed using

the split-parenting worksheet in its discussion of deviating downward from the “standard

child support guidelines,” which in this case would have been the shared-parenting

worksheet contained in John’s filings. The shared-parenting worksheet is the only other

worksheet available under the standard child support guidelines.

       {¶ 28} The trial court specifically found that using the shared-parenting worksheet,

in the context of the “standard child support guidelines,” was inequitable and not in the

children’s best interest in this case because each parent had the children half of the time.

In other words, the court considered the amount of time the children spend with each

parent pursuant to R.C. 3119.24(B)(1). The trial court complied with the mandates of

R.C. 3119.24 and therefore did not abuse its discretion by deviating downward from the

amount of child support determined through the shared-parenting worksheet.              See
Ramey v. Ramey, Fairfield App. No. 08-CA-38, 2009-Ohio-2909, ¶ 37. R.C. 3119.24

does not prohibit the trial court from using the split-parenting worksheet as a guide. We

accordingly find the trial court did not abuse its discretion in deviating from the standard

amount of child support and overrule this portion of John’s third assignment of error.

       Parties’ Income

       {¶ 29} John advances two arguments with respect to the trial court’s handling of

the parties’ income for child and spousal support determinations. First, John claims that

Amy’s bonuses should have been included in the determination of support, and second,

that the trial court erred by considering his income of $37,183 from 2009 as his income

for support purposes.

       {¶ 30} The trial court calculated Amy’s gross income as $113,187, comprised of

her monthly base salary and car allowance.     The trial court penalized Amy for violating

the court’s TRO regarding her bonuses for 2008-2010, awarding John half of the net

amount of the bonuses to be paid as spousal support for a period of five years.    The trial

court excluded the bonuses from its determination of the appropriate amount of child and

spousal support because of this award.

       {¶ 31} John first argues that the definition of gross income requires the trial court

to include Amy’s bonuses in her income calculation for both child and spousal support.

Gross income for child support purposes is defined in part as “the total of all earned and

unearned income from all sources during a calendar year, whether or not the income is

taxable, and includes income from salaries, wages, overtime pay, and bonuses * * *.”
R.C. 3119.01(C)(7).    “R.C. 3119.05(D) in turn requires that when calculating gross

income from bonuses, the trial court ‘shall include the lesser of * * * (1) The yearly

average of all * * * bonuses received during the three years immediately prior to the time

when the person’s child support obligation is being computed; [and] (2) The total * * *

bonuses received during the year immediately prior to the time when the person’s child

support obligation is being computed.’” Wright v. Wright, Cuyahoga App. No. 91026,

2009-Ohio-128, ¶ 21.      Trial courts are required to include the bonuses in such

calculations. Paulus v. Paulus (1994), 95 Ohio App.3d 612, 616, 643 N.E.2d 165.

Notwithstanding the above, courts have discretion to average income over a reasonable

period of years depending on the facts of the case. R.C. 3119.05(H).

      {¶ 32} To the contrary, in determining the amount and duration of spousal support,

the trial court need only consider the “[t]he income of the parties, from all sources,” as

one of several factors.   (Emphasis added.)     R.C. 3105.18(C)(1)(a).     Therefore, the

determination of spousal support is not limited by the definition of gross income used for

child support determinations, and John’s sole argument relying on such is misplaced.

The trial court need only consider all sources of income for spousal support

determinations, whereas the definition of gross income for the child support

determination requires the inclusion of bonuses in calculating the gross income. John

failed to cite any authority, as required by App.R. 16(A)(7), to support his argument that

the trial court abused its discretion by excluding Amy’s bonuses from its determination of

spousal support. This portion of John’s third assignment of error is overruled.
       {¶ 33} We find, however, that the trial court technically erred by not including

Amy’s bonus — for the year immediately preceding when the child support obligation

was being computed — in the calculation of Amy’s gross income for the child support

determination.    The trial court must include the bonuses in such calculations prior to

considering any deviations. Paulus, 95 Ohio App.3d at 616.

       {¶ 34} Nevertheless, the court’s omission constitutes harmless error pursuant to

Civ.R. 61. The trial court excluded the bonuses from the child support calculations

because it awarded John half the net value of three years of Amy’s total bonuses, part of

which was spent on the children’s vacations they regularly enjoyed during the marriage.

R.C. 3119.01(C)(7) does not prohibit the trial court from deviating, pursuant to R.C.

3119.24(A)(1),     based on a recalculation through the worksheet without the bonus

included as income. The trial court specifically discussed the exclusion of the bonus in

calculating the amount of child support, thereby reaching the same result as if the trial

court had calculated the amount of child support with the bonuses and then deviated.

For these reasons, we find the trial court’s error in omitting the bonuses from the child

support worksheet did not affect a substantial right of the parties and this portion of

John’s third assignment of error is overruled.

       {¶ 35} Finally, John argues, without citing any case law authority in support,   that

the trial court incorrectly relied on his 2009 income of $37,310 for the support

calculations.    He claims his contract was terminated and he was starting a new endeavor

that yielded no income as of trial, although he expected to earn approximately
$50,000-$70,000 that year. John failed to present any citations to case law or statutes in

support of his assertions as required by App.R. 16(A)(7).         See Strauss v. Strauss,

Cuyahoga App. No. 95377, 2011-Ohio-3831, ¶ 72. We accordingly overrule this portion

of John’s third assignment of error.

       {¶ 36} John’s fourth assignment of error provides as follows: “The trial court erred

and/or abused its discretion in its division of property and/or by failing to find that the

appellee committed economic misconduct.”        John argues that the trial court erred in

dividing the marital assets evenly between the parties in light of Amy’s alleged economic

misconduct, which includes Amy’s liquidation of some retirement assets prior to the

divorce, failure to pay the mortgage on the marital residence after she moved out of the

home, violation of the TRO regarding the bonuses and personal property, and creation of

additional debt during the pendency of the divorce proceedings.        John claims he is

entitled to $71,860 of the $87,107 remaining marital assets because of the alleged

misconduct. His fourth assignment of error is without merit.

       {¶ 37} “If a spouse has engaged in financial misconduct, including, but not limited

to, the dissipation, destruction, concealment, nondisclosure, or fraudulent disposition of

assets, the court may compensate the offended spouse with a distributive award or with a

greater award of marital property.” R.C. 3105.171(E)(4).

       {¶ 38} John primarily argues that based on his characterization of Amy’s conduct,

the court should have found Amy committed economic misconduct. This ignores the

trial court’s specific findings as follows: both parties committed economic misconduct;
John was liable for half the marital debt Amy paid off by the liquidation of the retirement

account; Amy is paying the taxes and penalties associated with the liquidation herself

through her bankruptcy proceedings; John was earning income and failed to make any

payment toward the residential home mortgage obligation; John lived rent-free for two

years during the pendency of the divorce; and each party is responsible for the additional

debt created in his or her individual name during the divorce proceeding.     With regard to

the personal property and the improper use of Amy’s bonuses, the trial court awarded

John half the net amount of the bonuses and found John’s reliance on Amy’s pretrial

statement to establish the value of personal property at trial was improper.     The pretrial

statement was not evidence.

       {¶ 39} John has not addressed any of the trial court’s findings and, therefore, failed

to present reasons in support of his fourth assignment of error as required by App.R.

16(A)(7). The trial court did not abuse its discretion in evenly dividing the marital

property based on the trial court’s finding that both parties committed acts of economic

misconduct. John’s fourth assignment of error is overruled.

       {¶ 40} John’s fifth assignment of error provides as follows:    “The trial court erred

and/or abused its discretion by failing to find the appellee in contempt of its prior orders.”

 The trial court found Amy violated the trial court’s orders and awarded John half of the

net value of the bonuses Amy wrongly received.       The trial court ordered the relief John

now seeks. The court additionally noted that both parties “violated Court orders * * *.”

John’s fifth assignment of error is overruled.
       {¶ 41} John’s sixth assignment of error provides as follows:           “The trial court

erred and/or abused its discretion by failing to award attorney fees to [John].” His sixth

assignment of error is without merit.

       {¶ 42} R.C. 3105.73 provides that “In an action for divorce, * * * a court may

award all or part of reasonable attorney’s fees and litigation expenses to either party if the

court finds the award equitable.    In determining whether an award is equitable, the court

may consider the parties’ marital assets and income, any award of temporary spousal

support, the conduct of the parties, and any other relevant factors the court deems

appropriate.”

       {¶ 43} John ignores the trial court’s decision that awarding attorney’s fees would

be inequitable because both parties violated orders and increased the other’s attorney fees,

and neither party was economically capable of paying the other’s attorney fees.        John’s

sole argument is that Amy’s conduct increased John’s expenses during the divorce

proceeding.     The trial court agreed.   John failed to address the trial court’s ruling that

he acted to increase Amy’s expenses for attorney’s fees as well and therefore has not

presented reasons in support of his sixth assignment of error as required by App.R.

16(A)(7). His sixth assignment of error is overruled.

       {¶ 44} The decision of the trial court is affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MELODY J. STEWART, P.J., and
COLLEEN CONWAY COONEY, J., CONCUR